Case 9:18-cv-80176-BB Document 550-28 Entered on FLSD Docket 06/01/2020 Page 1 of 2

 

From: Craig $ Wright [A]

Sent: 3/7/2014 9:50:39 AM

To: ‘tra K' [clocktime2020@gmail.com]
Subject: FW: RDPlan - integyrs.doc

Attachments: RDPlan - Integyrs.doc

From: dave@davekieiman.com

Sent: Monday, 28 March 2011 8:06 AM
To: Craig S Wright

Subject: FW: RDPlan - integyrs.doc

Are we ever going to get a wage on this? Just kidding | trust you.

You really need to try and have them understand. Look, | trust your vision Craig, but these guys are accountants. They
will never come to understand money based on crypto. | know you have malware and security, but you need to detail

more soon.

Dave

 

From: Craig S Wright [mailto:craig.wright@information-defense.com|

Sent: Monday, 28 March 2011 8:06 AM

To: dave@davekleiman.com
Subject: RDPlan - Integyrs.doc

Show whole doilars only Tab / shift Base Amount Claimable at Claimable at Claimable at
tab between 100% 125% 150% pre 8/96
labels

1 Contracted expenditure - RRA
2 Salary expenditure

3 Other R&D expenditure

4 Contract - other

5 Plant leasing

6 Eligible feedstock expenditure

7 Plant/pilot plant deductions pre-29 Jan 2001
(including disposal losses)

8 Less pre-29 Jan 2001 disposal E
profits

9 Plant/depreciating assets post-29 Jan 2001 (decline injH
value)

10 Post-29 Jan disposal losses

11 Less post-29 Jan 2001 disposal
profits
12 Core technology - deductible amount

13 Interest or amounts in the nature of interest
14 Residual feedstock expenditure
15 Total of allocated base amounts

16 Claims including concession (base amount plus
0%, 25% or 50%)

17 Total claim (including concession):

CONFIDENTIAL

01B
16,0001F
871111
9,75010
250,000/S

1,102)W

01B

O|F

  
 

Oo}

OIN
01Q

636,000}T
4,306/V

0
925,8691B
E

0|D
16,000
8,7111K
9,750/Q
250,000/U
1,102

0/D

Ol

010
OR

636,000

4,306

0
640,306/C 285,563/D
640,306/F 356,9541G

997,260

DEFAUS_00115700
Case 9:18-cv-80176-BB Document 550-28 Entered on FLSD Docket 06/01/2020 Page 2 of 2

CONFIDENTIAL DEFAUS_00115701
